FILED
                             NOT FOR PUBLICATION                            MAR 01 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 JUSTA ALEJANDRA VASQUEZ                          No. 05-76399
 ARELLANES,
                                                  Agency No. A079-573-160
               Petitioner,

   v.                                             MEMORANDUM *

 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Justa Alejandra Vasquez Arellanes, a native and citizen of Mexico, petitions

for review of the Board of Immigration Appeals’ order summarily affirming an

immigration judge’s (“IJ”) decision denying her application for cancellation of

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

RB/Research
removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for

substantial evidence factual findings of the IJ. Ramos v. INS, 246 F.3d 1264, 1266

(9th Cir. 2001). We deny the petition for review.

       Substantial evidence supports the IJ’s determination that Vasquez Arellanes

provided false testimony for the purpose of obtaining an immigration benefit,

thereby rendering her unable to establish the requisite good moral character for

cancellation of removal. See 8 U.S.C. §§ 1101(f)(6), 1229b(b)(1)(B); see also

Ramos, 246 F.3d at 1266.

       Vasquez Arellanes’ remaining contentions lack merit.

       PETITION FOR REVIEW DENIED.




RB/Research                               2                                     05-76399